DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Farhad Shir (59,403) on 8/22/22.
The application has been amended as follows: 
Claim 1 – change “an independent microphone” to “the independent microphone” in line 9, change “a plurality of persons” to “the plurality of persons” in line 21, change “a cluster” to “each cluster” in lines 25-26, and change “the cluster” to “each cluster” in line 29.
Claim 2 – change “first ear” to “the first ear” in line 3, “second ear” to “the second ear” in line 5, “a state” to “the state” in line 5, “a person” to “the person” in lines 5-6, and “a plurality” to “the plurality” in line 8.
Claim 5 – change “a built-in” to “the built-in” in line 7, change “the cluster” to “each cluster” in lines 20 and 22, and change “a microphone unit” to “the built-in microphone” in line 29.
Claim 6 – change “a cluster” to “each cluster” in lines 19 and 21, and change “a microphone unit” to “the built-in microphone” in line 28.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record does not expressly disclose or fairly suggest at least, “a conversion function calculation unit configured to calculate a conversion function between the frequency characteristics of the first ear canal transfer characteristics and the frequency characteristics of the second ear canal transfer characteristics; a clustering unit configured to cluster a plurality of persons being measured based on conversion functions,” as in claim 1 and similarly in claims 5 and 6. 
The combination of the above features with the other elements of the claims would not have been obvious to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yoshida et al. (Yoshida, Masataka, et al. "Implementation of DSP-based Adaptive Inverse Filtering System for ECTF Equalization." AES Convention Paper 7690, May 2009.), Murata et al. (US 2020/0068337 A1), Miller et al. (US 2019/0246217 A1), Riggs et al. (US 2017/0332186 A1), and Santarelli et al. (US 2021/0393168 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654